DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 13, and election with traverse of species 1b and 2a, in the reply filed on 1/31/22 is acknowledged.
The traversal is on the ground(s) that:
(1) HDPE and cellulose ae not mutually exclusive.
This is not found persuasive because high density polyethylene is a synthetic polymer made in a lab while cellulose is a natural product found in plants; thus they are not coextensive, requiring different fields of search, and thus causing undue burden.
(2) According to the current specification, HDPE and cellulose can be found in a single product.
This is not found persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). HDPE and cellulose have been claimed separately in separate claims, each dependent from claim 1. The claims do not recite that the core is made of a combination of HDPE and cellulose.
The requirement is still deemed proper and is therefore made FINAL.
(3) Claims 1-6 and 1-13 are not mutually exclusive since claims 10, 11 and 13 are amended from reciting two caps to clarifying that portions of the cap are adjacent to different surfaces of the core.
Applicant’s argument is persuasive and the species election is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROHATGI et al (US 2003/0021915).
Claims 1 - 3: ROHATGI discloses (see entire document) a polymer based sheet comprising a core and a capstock or skin which encapsulates the core (abstract, [0010], [0011], [0015], [0046], claims 1 and 10, fig. 3-6) [wherein capstock, skin and encapsulating of the core read on the claimed cap, and wherein the core reads on the claimed core having a first and a second planar surface since all three-dimensional objects/sheets/cores have at least two surfaces, including top, bottom and sides].
The cap is polymeric (abstract) [reading on the claimed cap comprising a polymer composition and reading on the first initial melting point since all polymers have a melting point]. 
oC) than the base used as the matrix resin ([0052], claim 22) [reading on the claimed variegating agent having an initial melting point of claim 1, comprising a polymer of claim 2 and melting point measured on the polymer of claim 3].
Claims 4 – 5: The melting point of the variegating agent ranges from 140 to 250oC ([0052]) [fully encompassing the claimed 161-167oC of claim 4 and the claimed at least 162oC of claim 5, and wherein the rejection applies to the overlapping ranges].
Claim 6: ROHATGI discloses that the variegating agent has a melting point of 140-250oC, which is higher than the base resin of the cap, wherein the base can be HDPE ([0052]) [HDPE has a melting point of about 130oC, thus reading on the claimed about 130oC].
Claim 8: The core comprises cellulose (whole document, including title, abstract, [0009], claim 10).
Claim 10: The capstock encapsulates the core [thus reading on the claimed first and second portions of the cap that is adjacent to the first and second planar surfaces of the core].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over ROHATGI et al (US 2003/0021915).
ROHATGI’s disclosure is discussed above and is incorporated herein by reference.
Claims 4-5: ROHATGI discloses that the melting point of the variegating agent ranges from 140 to 250oC ([0052]), fully encompassing the claimed 161-167oC of claim 4 and the claimed at least 162oC of claim 5. Additionally, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. It would have been obvious to one of ordinary skill in the art to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In particular, ROHATGI discloses polyolefin as the polymer carrier for the colorant ([0052]), noting that the present invention also recites a colorant with an olefin polymer as the variegating agent (see [0026] of the instant Published Application); ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]. Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a polymer for the variegating agent dependent on the desired end-use of the sheet, wherein said polymer necessarily has its melting point, and have thus arrived at the claimed melting point range.
Claims 9, 11 and 13: ROHATGI is silent regarding the thickness of the core and the cap. However, ROHATGI discloses that there are interactions and decisions to be made based In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
Claims 12: ROHATGI discloses that the density can be varied by as much as 0.39 g/cc or more throughout the sheet to allow for high strength over a wide range of temperatures while being low weight (abstract, [0010]) and discloses color masterbatch concentrate pellets with a polyolefinic carrier resin for pigments ([0052]) [thus showing the variegating agent as pellets and showing to be open to any density]; and discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]) [thus showing to be open to any thickness]; but is silent regarding the pellet density as pellets/g in a ratio with the second thickness of the cap. However, given the above disclosure, one of ordinary skill in the art would have been motivated to vary the pellet density and the second thickness through routine experimentation for the desired end-use of the sheet, and have thus arrived at the present ratio. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.

Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRZYBYLINSKI et al (US 2010/0159213).
Claim 1: PRZYBYLINSKI discloses (see entire document) a polymer based sheet comprising a polymeric core and a polymeric capstock, wherein the capstock comprises a variegating colorant agent (abstract, [0002], [0008], claims 1-9, figs 1 and 4A) [as claimed, wherein the core reads on the claimed core having a first and a second planar surface since all three-dimensional objects/sheets/cores have at least two surfaces, including top, bottom and sides; reading on the claimed cap comprising a polymer and variegating agent; and reading on the first initial melting points since all materials have a melting point].
Claim 6: The cap comprises a colorant variegating agent and a polymer selected from HDPE, LDPE, PE, etc. ([0010]) [HDPE has a melting point of about 130oC, thus reading on the claimed about 130oC].
Claim 8: PRZYBYLINSKI discloses wood, natural fiber, hemp, flax, etc. ([0007], table C-1) [reading on the claimed cellulose].
Claim 10: The core is completely surrounded by the capstock ([0023], [0024], fig 1)  [thus reading on the claimed first and second portions of the cap that is adjacent to the first and second planar surfaces of the core].

Claims 4, 5, 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over PRZYBYLINSKI et al (US 2010/0159213).
PRZYBYLINSKI’s disclosure is discussed above and is incorporated herein by reference.
Claims 4-5: PRZYBYLINSKI is silent regarding the melting point of the variegating coloring agent. However, PRZYBYLINSKI’s silence as to a specific variegating colorant implies no preferred embodiment and being open to any colorant. As such, it would have been obvious to  one of ordinary skill in the art to have chosen a variegating coloring agent for the desired variegating effect since PRZYBYLINSKI discloses that the capstock material is added in order to improve visual aesthetics of the products and performance of the building materials (abstract).
Claims 9, 11 and 13: PRZYBYLINSKI is silent regarding the thickness of the core and discloses 0.012-0.040 inches for  the cap ([0009]), failing to the teach 0.025 inches. However, PRZYBYLINSKI also discloses that the sheet is used to make wood-plastic composites for applications such as outdoor decking and railing, siding, roofing and a variety of other products, as well as in automotive applications and in the building products sector the economy ([0003]). Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a thickness for the core and the cap through routine experimentation depending on the desired end-use of the sheet, the materials that will be used to make the article, such as the disclosed selection of polymers and types of cellulosic materials, and desired mechanical properties, such as disclosed in tables B-1A, B-1B, B-2, D-1, D-2A, and  D-2B. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
Claim 12: PRZYBYLINSKI is silent regarding the pellet density as pellets/g in a ratio with the second thickness of the cap. However, PRZYBYLINSKI discloses that the starting materials are pellets ([0048]) and discloses that the capstock extruder system includes a capstock feeder and a variegated color feeder that each deliver desired quantities of components to the coextrusion hopper for the particular application ([0036]). Given the above disclosure, one of ordinary skill in the art would have been motivated to vary the pellet density and the second thickness through routine experimentation for the particular application of the sheet, and have thus arrived at the present ratio. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over PRZYBYLINSKI et al (US 2010/0159213) in view of ROHATGI et al (US 2003/0021915).
PRZYBYLINSKI’s and ROHATGI’s disclosures are discussed above and are incorporated herein by reference.
PRZYBYLINSKI is silent regarding the melting point of the variegating coloring agent and if said agent comprises a polymer. However, it would have been obvious to one of ordinary skill in the art to have replaced PRZYBYLINSKI’s variegating colorant with ROHATGI’s variegating colorant for the same purpose disclosed by both references of adding a variegating colorant to the capstock in order to make a variegated wood composite with the desired visual aesthetics and performance to be used as building materials, and have thus arrived at a variegating agent comprising a polymer and having the claimed melting point, further noting that PRZYBYLINSKI’s silence as to a specific variegating colorant implies no preferred embodiment and being open to any colorant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765